Exhibit 10.4

 

ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT, dated as of December 1, 2011, is entered into by SNH
CALI TENANT LLC, a Delaware limited liability company (the “Company”).

 

RECITALS:

 

The Company has entered into a Management Agreement (the “Management Agreement”)
with FVE Managers, Inc., a Maryland corporation (“Manager”), dated as of
December 1, 2011, with respect to the assisted living facility known as Tiffany
Court and located at 1866 San Miguel Drive, Walnut Creek, California (“Tiffany
Court”).

 

Manager and certain affiliates of the Company are parties to that certain
Pooling Agreement, dated as of May 12, 2011, by and among the Manager and the
parties listed on Schedule A thereto (the “Pooling Agreement”).  Capitalized
terms used in this Accession Agreement without definition shall have the
meanings given to such terms in the Pooling Agreement.

 

The Company desires to become a party to the Pooling Agreement with respect to
Tiffany Court.

 

NOW, THEREFORE:

 

The Company hereby accedes and becomes a party to the Pooling Agreement as an
Additional TRS, agrees to be bound by the provisions of the Pooling Agreement
with respect to Tiffany Court, and acknowledges that provisions of the
Management Agreement will be superseded as provided therein, on and after the
date first above written.

 

IN WITNESS WHEREOF, this Accession Agreement has been duly executed and
delivered by the Company with the intention of creating an instrument under
seal.

 

 

 

COMPANY:

 

 

 

 

SNH CALI TENANT LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

--------------------------------------------------------------------------------


 

ACCEPTED:

 

FVE MANAGERS, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

President

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.4

 

There are 11 accession agreements to the Pooling Agreement with FVE
Managers, Inc., a representative form of which is filed herewith.  The other 10
accession agreements, with the respective parties and applicable to the
respective communities listed below, are substantially identical in all material
respects to the representative form of accession agreement filed herewith.

 

Entity

 

Facility

 

Date

 

 

 

 

 

SNH BRFL Tenant LLC

 

22601 Camino Del Mar, Boca Raton, Florida 33433

 

December 15, 2011

 

 

 

 

 

SNH CCMD Tenant LLC

 

8100 Connecticut Avenue, Chevy Chase, Maryland 20815

 

December 15, 2011

 

 

 

 

 

SNH PLFL Tenant LLC

 

8500 West Sunrise Boulevard, Plantation, Florida 33322

 

December 15, 2011

 

 

 

 

 

SNH Teaneck Tenant LLC

 

655 Pomander Walk, Teaneck, New Jersey 07666

 

December 15, 2011

 

 

 

 

 

SNH SE Tenant TRS, Inc.

 

1371 South Ocean Boulevard, Pompano Beach, Florida 33062

 

December 15, 2011

 

 

 

 

 

SNH SE Tenant TRS, Inc.

 

2480 North Park Road, Hollywood, Florida 33021

 

December 15, 2011

 

 

 

 

 

SNH SE Tenant TRS, Inc.

 

3201 Plumas Street, Reno, Nevada 89509

 

December 15, 2011

 

 

 

 

 

SNH SE Tenant TRS, Inc.

 

200 Terrace Lane, Priceville, Alabama 35603

 

February 1, 2012

 

 

 

 

 

SNH SE Daniel Island Tenant LLC

 

320 Seven Farms Drive, Charleston, South Carolina 29492

 

May 29, 2012

 

 

 

 

 

SNH SE SG Tenant LLC

 

1010 Lake Hunter Circle, Mount Pleasant, South Carolina 29464 937 Bowman Road,
Mount Pleasant, South Carolina 29464

 

July 1, 2012

 

--------------------------------------------------------------------------------